DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Species 5 in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that “First, Applicant respectfully submits that such conclusory statements fail to comport with the requirements of37 CFR § 1.104(b) that the Office Action be complete as to all matters” and “Second, regarding the search and/or examination burden, Applicant submits that there is no serious burden on the Office to search the invention as recited in all of the pending claims and each of the designed Species”. This is not found persuasive because even if each of the Species claimed fall under similar classes and sub-classes, each of the Species comprises mutually exclusive features that have acquired a separate status in the art due to their recognized divergent subject matter further requiring employing different search strategies or search queries. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 7, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-8 and 10-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 6438779 B1), herein referred to as Brown.
Regarding claim 1, Brown discloses a pillow apparatus, comprising: a pillow body (pillow 12) having a first end (front wall 22), a second end (back wall 20), a first lateral side (first side wall 24), a second lateral side (second side wall 26), a first surface (top wall 16) extending between the first end and second end and the first lateral side and the second lateral side, a second surface (bottom wall 18) extending between the first end and second end and the first lateral side and the second lateral side, a first concave depression positioned on the first surface of the pillow body, a second concave depression positioned on the second surface of the pillow body (depression is defined by the raised first side wall 24 and second side wall 26), and wherein the pillow body defines between the first and second concave depressions a first minimum thickness at the first end of the pillow body and defines between the first and second concave depressions a second minimum thickness at the second end of the pillow body, wherein the first minimum thickness is less than the second minimum thickness (examiner notes the depressions extend towards the end walls of the pillow where the front wall 22 has a minimum thickness less than the minimum thickness of back wall 20).
Regarding claim 2, Brown discloses the first concave depression defines a first width at the first end and a second width at the second end and wherein the first width is greater than the second width (see FIG. 2, front wall 22 is wider than back wall 20).
Regarding claim 3, Brown discloses the width of the first concave depression tapers continuously from the first end to the second end or tapers discontinuously from the first end to the second end (see FIG. 2, width of the depression formed tapers from the wider front wall 22 towards the back wall 20).
Regarding claim 4, Brown discloses the second concave depression defines a first width at the first end and a second width at the second end and wherein the first width is greater than the second width. Examiner notes that the structures of top wall 16 and bottom wall 18 are similarly formed and therefore meet the limitations of the claim.
Regarding claim 5, Brown discloses the width of the second concave depression tapers gradually from the first end to the second end or tapers discontinuously from the first end to the second end. Examiner notes that the top wall 16 and bottom wall 18 are similarly formed and therefore meet the limitations of the claim.
Regarding claim 6, Brown discloses the first end of the pillow body defines a concaved surface (see FIGS. 2 and 4, front wall 22 is concave).
Regarding claim 10, Brown discloses a pillow apparatus, comprising: a pillow body (pillow 12) having a first end (front wall 22), a second end (back wall 20), a first lateral side (side wall 24), a second lateral side (second side wall 26), a first surface (top wall 16) extending between the first end and second end and the first lateral side and the second lateral side, a second surface (bottom wall 18) extending between the first end and second end and the first lateral side and the second lateral side, and wherein the pillow body defines a first minimum thickness at the first end between the first surface and the second surface of the pillow body and a second minimum thickness at the second end between the first surface and the second surface of the pillow body, and wherein the first minimum thickness is less than the second minimum thickness (examiner notes the pillow comprises depressions on opposite surfaces that extend towards the end walls of the pillow where the front wall 22 has a minimum thickness less than the minimum thickness of back wall 20).
Regarding claim 11, Brown discloses the pillow body comprises a first concave depression positioned on the first surface of the pillow body extending from the first end to the second end, the first concave depression defining a first width at the first end and a second width at the second end and wherein the first width is greater than the second width, and wherein the width of the first concave depression tapers continuously from the first end to the second end or tapers discontinuously from the first end to the second end. Examiner notes that top wall 16 and bottom wall 18 have depressions defined by side walls 24 and 26 where the heights of the side walls are greater and therefore provide a continuous tapering of the width of the pillow from the first back wall 20 to the front wall 22, see FIG. 2.
Regarding claim 12, Brown discloses the pillow body comprises a second concave depression positioned on the second surface of the pillow body and extending from the first end to the second end, the second concave depression defining a first width at the first end and a second width at the second end and wherein the first width is greater than the second width. Examiner notes that the structure of the top wall 16 is similar to the structure of the bottom wall 18. The limitations of the claim are therefore disclosed by Brown.
Regarding claim 13, Brown discloses the width of the second concave depression tapers gradually from the first end to the second end or tapers discontinuously from the first end to the second end, wherein the pillow body defines the first minimum thickness between the first and second concave depressions at the first end of the pillow body and defines the second minimum thickness between the first and second concave depressions at the second end of the pillow body, and wherein the first minimum thickness is less than the second minimum thickness. Examiner notes the depressions on the top wall 16 and bottom wall 18 extend towards the end walls of the pillow where the front wall 22 has a minimum thickness less than the minimum thickness of back wall 20.
Regarding claim 14, Brown discloses the first end of the pillow body defines a concaved surface (see FIG. 2, front wall 22 is concave).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Zachary (WO 2006099712 A1), herein referred to as Zachary.
Regarding claim 7, Brown does not explicitly disclose the first and second lateral sides define a first height at the first end of the pillow body and a second height at the second end of the pillow body and wherein the first height is greater than the second height. Zachary, however teaches a teardrop shaped support comprising a tip defined by second end 11a and an opposite end defined by two rounds 12a and 13a where the opposite end comprises a greater height than the first end for the purpose of conforming to a person’s body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brown with the tapered shape of Zachary in order to facilitate a resting surface on a pillow that accommodates a person’s body.
Regarding claim 8, Brown (in view of Zachary) teaches the height of the first lateral side and the second lateral side tapers gradually from the first end to the second end or tapers discontinuously from the first end to the second end (see Zachary, FIG. 3, gradual tapering in height from one end to the other).
Regarding claim 15, Brown does not explicitly disclose the first and second lateral sides define a first height at the first end of the pillow body and a second height at the second end of the pillow body and wherein the first height is greater than the second height. Zachary, however teaches a teardrop shaped support comprising a tip defined by second end 11a and an opposite end defined by two rounds 12a and 13a where the opposite end comprises a greater height than the first end for the purpose of conforming to a person’s body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brown with the tapered shape of Zachary in order to facilitate a resting surface on a pillow that accommodates a person’s body.
Regarding claim 16, Brown (in view of Zachary) teaches the height of the first lateral side and the second lateral side tapers gradually from the first end to the second end or tapers discontinuously from the first end to the second end (see Zachary, FIG. 3, gradual tapering in height from one end to the other).
Regarding claim 17, Brown discloses a pillow apparatus, comprising: a pillow body (pillow 12) having a first end (front wall 22), a second end (back wall 20), a first lateral side (first side wall 24), a second lateral side (second side wall 26), a first surface (top wall 16) extending between the first end and second end and the first lateral side and the second lateral side, a second surface (bottom wall 18) extending between the first end and second end and the first lateral side and the second lateral side, a first concave depression positioned on the first surface of the pillow body, a second concave depression positioned on the second surface of the pillow body (depression is defined by the raised first side wall 24 and second side wall 26), and herein the first end of the pillow body defines a concaved surface (see FIG. 2, front wall 22 is concave). Brown does not explicitly disclose the pillow body defines between the first and second concave depressions a first minimum thickness at the first end of the pillow body and defines between the first and second concave depressions a second minimum thickness at the second end of the pillow body, and wherein the first minimum thickness is less than the second minimum thickness. Zachary, however teaches a teardrop shaped support comprising a tip defined by second end 11a and an opposite end defined by two rounds 12a and 13a where the opposite end comprises a greater height than the first end for the purpose of conforming to a person’s body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brown with the tapered shape of Zachary in order to facilitate a resting surface on a pillow that accommodates a person’s body.
Regarding claim 18, Brown (in view of Zachary) teaches the first concave depression defines a first width at the first end and a second width at the second end and wherein the first width is greater than the second width, and wherein the width of the first concave depression tapers continuously from the first end to the second end or tapers discontinuously from the first end to the second end (Brown, see FIG. 2, front wall 22 is wider than back wall 20 where width tapers gradually).
Regarding claim 19, Brown (in view of Zachary) teaches the second concave depression defines a first width at the first end and a second width at the second end and wherein the first width is greater than the second width, wherein the width of the second concave depression tapers gradually from the first end to the second end or tapers discontinuously from the first end to the second end. Examiner notes that the structure of the top wall 16 is similar to the structure of the bottom wall 18. The limitations of the claim are therefore disclosed by Brown.
Regarding claim 20, Brown (in view of Zachary) teaches the first and second lateral sides define a first height at the first end of the pillow body and a second height at the second end of the pillow body and wherein the first height is greater than the second height. Examiner notes Zachary teaches a teardrop shape where the height of one end is greater than the height of the second end.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Brown and Zachary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/26/2022